Citation Nr: 0843254	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder, claimed as fallen arches.

3.  Entitlement to service connection for left phrenic nerve 
interruption with left hemidiaphragm paralysis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to June 
1972; he also served various periods of active duty for 
training (ACDUTRA) during Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The claims folder is currently under 
the jurisdiction of the Phoenix, Arizona, RO.

In September 2008, the veteran testified at a Travel Board 
hearing conducted at the Phoenix RO before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  A chronic low back disability was not manifested in 
service; degenerative changes of the lumbar spine were not 
shown for many years following separation from service; and 
the preponderance of the evidence is against a finding that 
any current chronic disability of the lumbosacral spine or 
low back is related to the veteran's period of active 
service.

2.  The competent and probative evidence does not demonstrate 
that the veteran has a bilateral foot disability that is 
causally related to service.

3.  The veteran was directed during a period of ACDUTRA to 
have surgery to evaluate a chest mass and told that he would 
be unable to remain in the Reserves if he refused; that 
procedure resulted in left phrenic nerve interruption with 
left hemidiaphragm paralysis


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  A bilateral foot disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  Left phrenic nerve interruption with left hemidiaphragm 
paralysis was incurred as the result of an injury sustained 
during a period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2003, October 2003, and August 
2004.  Although the notices provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claims pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) such notice was sent in 
March 2008 and the claims were readjudicated in an August 
2008 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service treatment records (STRs), assisted 
the veteran in obtaining evidence, afforded the veteran 
physical examinations, obtained medical opinions, and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

II.  Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

It follows that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.  Presumptive periods, however, do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

Low Back

The veteran contends that he injured his low back while 
loading parachutes into an aircraft in Thailand in 1968.  The 
STRs show he was seen with pulled muscles in his lower 
thoracic back in October 1968.  In July 1970, the veteran 
complained of sudden severe pain in the low back after 
working in the yard.  He was prescribed Darvon and Valium.  
Four days later the veteran was noted to feel much improved 
after treatment for low back strain.  The impression was 
resolved low back strain.

A February 1971 periodic flying physical noted low back 
strain July 1970, adequately treated, full recovery.  The 
service separation examination in April 1972 noted normal 
spine examination.  On the report of medical history 
completed by the veteran at that time, he checked "yes" 
next to whether he had had or had now recurrent back pain.  
The examiner noted "two episodes of low back muscle spasm in 
1969, 1970, responded to treatment with Valium and heat, no 
[complications], no [sequela]."  Reserves physicals in April 
1973, March 1974, February 1975, February 1976, March 1977, 
April 1978, March 1981, March 1983, and February 1987 noted 
normal spine.

In September 2005, the veteran was seen with complaints of 
acute low back pain for the past 24 hours, no history of 
trauma.  X-rays showed multi-level degenerative changes with 
marginal and anterior osteophytes and end-plate sclerosis.  
There was mild narrowing of the L4-L5 and L5-S1 disc spaces.  
There was sclerosis of the facet joint at L3-L4, L4-L5, and 
L5-S1.  The vertebral body heights were within normal limits.  

In April 2008, the veteran reported that eight weeks earlier 
he fell and landed on his back and buttocks and aggravated 
his low back.  The veteran noted that he had a chronic 
history of low back pain, with onset of at least some of the 
symptoms 40 years ago.  The assessment was "lumbago, 
lumbalgia, or low back pain."

A VA orthopedic examination was conducted in July 2008.  The 
examiner reviewed the claims folder in conjunction with the 
examination.  The diagnosis was old compression lumbosacral 
degenerative disc disease.  The examiner noted that the 
veteran's complaint in service in 1968 involved the thoracic 
back rather than the lumbar spine, and that the complaint of 
low back strain in 1970 resolved without residuals in four 
days.  He also noted the normal spine examinations during the 
veteran's long period of reserves service.  The examiner 
concluded that the veteran's "current low back condition is 
not caused by or related to military service."

There is no question that the veteran now has a lumbar spine 
disability.  Lumbosacral degenerative disc disease is shown 
by diagnostic studies.  Likewise, it is not in dispute that 
the veteran complained of back pain on two occasions in 
service; the complaints are reported in his STRs.  What must 
still be shown to establish service connection is that the 
current disability is related to the complaints in service.

The veteran's STRs show that the injuries in service were 
acute; the associated complaints were transitory; and that 
there was no chronic back disability as a result of any 
injury in service.  No chronic disability of the back was 
diagnosed in service, and on the reserve examinations 
conducted periodically until 1987, the examinations found 
normal spine.  Objective evidence of back pathology was not 
demonstrated for more than three decades following separation 
from active duty service.  Thus, the veteran's allegations of 
continuing persistent back complaints after the injuries in 
service are inconsistent with contemporaneous records, which 
(due to their nature) have greater probative value.

In light of the foregoing, the finding must be that the back 
injuries during service were acute and transitory, and that a 
chronic back disability was not manifested in service.  
Accordingly, service connection for low back disability on 
the basis that such disability became manifest in service and 
persisted (or on a presumptive basis for arthritis as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.

Service connection may still be established by competent 
evidence providing a nexus between the current condition and 
the veteran's service.  The record contains evidence both for 
and against the appellant's contentions.  When evaluating 
these opinions, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The only medical evidence supporting the appellant's 
contention is the April 2008 treatment record that described  
"chronic history of low back pain, with onset of at least 
some of the symptoms 40 years ago."  There was no indication 
that the physician that signed the report had any opportunity 
to review the veteran's records, including the STRs.  See 
Prejean v. West, 13 Vet. App. 444 (2000) (finding that a 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion).

By contrast, the July 2008 VA orthopedist's opinion was based 
on a thorough review of the claims folder and detailed 
description of the veteran's documented medical history.  It 
was his opinion that the veteran's "current low back 
condition is not caused by or related to military service."

Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not, and to what extent, they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in 
weighing the respective medical opinions, the July 2008 VA 
orthopedist's opinion reflects a full review of all medical 
evidence of record, including the clinical and radiological 
records.  In contrast to the statement provided by the April 
2008, the VA physician supported his opinion with detailed 
findings and rationale.  Accordingly, the Board finds that 
the opinion of the April 2008 physician is of less probative 
value than the opinion by the VA orthopedic physician.

In light of the foregoing, the Board finds that opinion 
persuasive of a conclusion that the veteran's current low 
back disability was not incurred in service.  Because he is a 
layperson, his own contention that his current conditions 
began in service is not competent evidence.  "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu, supra.  The preponderance of the evidence is 
against this claim.  Hence, it must be denied.

Feet

The veteran contends that he has fallen arches of both feet 
that were either incurred in or aggravated by running in 
place during service.  

On a November 1959 air cadet screening examination, the 
veteran denied foot trouble.  Examination showed normal feet.  
Annual examinations in January 1961, March 1962, February 
1963, and February 1964 noted normal feet.  On both annual 
flying examination in February 1966 and review and 
certification examination in October 1967, the examiner noted 
normal feet.  Both times, the examiner reported that the 
veteran had sprain of metatarsal, left foot in 1953, 
symptomatic on occasion after strenuous exercise, with no 
complications, no sequalae.  

Annual flying examinations in March 1968, February 1970 and 
February 1971 noted normal feet.  In April 1971, the veteran 
was seen with a 15 year history of intermittent pain in the 
area of the second distal metatarsal of the left foot.  
Podiatry clinic examination showed nothing clinically wrong.  
The impression was that the veteran was developing a 
traumatic problem, probably as a result of his running 
program.  In November 1971, a muscle strain of a foot was 
noted.  The veteran was to replace running with bicycle 
riding.  The April 1972 separation examination noted normal 
feet.  The examiner noted the veteran has worn metatarsal 
support since high school in 1954 and that he had some 
problem with running that had existed prior to service.  
Reserves examinations in 1979, 1980, and 1985 noted normal 
feet.  

In 1997 and 1998, the veteran was seen with neuroma pain, 
metatarsalgia, and dorsal exostosis bilaterally.

In November 2006, the veteran complained of bilateral foot 
pains.  He reported foot problems for approximately the past 
15 years and that he had used orthotics for the past seven 
years.  There was normal sensation in the foot and good range 
of motion.  capillary refill was good and neurovascular 
examination grossly intact.  The assessment was bilateral 
foot pain and problems secondary to poor arch supports.  His 
orthotics were noted to be worn and cracking.  The examiner 
stated that his symptoms were controlled when using 
orthotics.  

On VA examination in July 2008, the veteran reported onset of 
arch pain in September 1960 when on a program of exercises 
including running in place.  The veteran was noted to use 
custom made foot orthotics for flat feet.  After examination 
of both feet, the examiner found no objective pathology of 
either foot.  The veteran's gait was normal.  Testing showed 
the bony structures were intact and soft tissues 
unremarkable.  The examiner noted "asymptomatic feet."  The 
examiner reviewed the claims folder, including the STRs.  The 
examiner concluded after clinical examination, gait analysis, 
and interview with the veteran that the veteran is 
"asymptomatic without a flat foot deformity.  Any pain he 
might have is not caused by or a result of running in the 
service."

Physical examinations conducted prior to service did not 
disclose any defects or disorders of the veteran's feet.  On 
in-service examinations in February 1966 and October 1967 
examiners noted a history of pre-service foot problems; 
specifically, sprain of metatarsal, left foot in 1953, 
symptomatic on occasion after strenuous exercise, with no 
complications, no sequalae.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  The burdens of rebutting the presumption of 
soundness or establishing aggravation are borne by VA or the 
claimant, depending on whether the condition is noted at 
entrance into service.  See VAOPGCPREC 3-2003 (July 16, 
2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).  

The evidence shows that the veteran was treated for left foot 
complaints during active service related to running.  
However, after his training program was changed to bicycling, 
there were no further foot complaints during service or on 
the reserves examinations for many years after separation 
from active service.  Postservice evidence shows the veteran 
uses foot orthotics for relief of foot pain; no actual 
pathology of either foot has been identified.  The VA 
examiner in July 2008 concluded that the veteran's feet were 
asymptomatic, that he did not have flat feet, and that any 
current pain he might currently experience was not caused by 
or a result of running in the service. 

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board finds that service connection for chronic foot 
disability, claimed as fallen arches is not warranted because 
a preponderance of the evidence shows that the veteran does 
not currently have a chronic disability of the feet.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Absent a 
current disability, there can be no valid claim and any 
consideration of aggravation is not required.  Therefore, 
based on the foregoing, service connection for fallen arches 
is denied.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Phrenic Nerve Interruption/Hemidiaphragm Paralysis

The veteran contends that he suffered phrenic nerve 
interruption with hemidiaphragm paralysis as a result of a 
procedure performed at Madigan Army Medical Center in Tacoma, 
Washington, in May 1978, while the veteran was in the Air 
Force Reserve.  

The record shows that a reserve flight physical in February 
1978 showed a left hilar mass.  Repeat chest X-ray on April 
26, 1978, showed continued hilar adenopathy.  The veteran has 
testified that his private physician had advised him to wait 
six months to see if the mass changed prior to undergoing a 
biopsy, but that the military authorities told him that in 
order to stay in the Reserves he would have to undergo a left 
thoracotomy to biopsy the mass.  

A May 1, 1978 chest clinic record notes that veteran is to be 
evaluated for continued duty.  Bronchoscopy was performed on 
May 5, 1978.  The left anterior thoracotomy with excisional 
biopsy of left hilar lymph node was performed on May 9, 1978; 
pathologic testing showed no malignancy.  Madigan Army 
Medical Center discharge report dated May 16, 1978, noted 
some elevation of the left hemidiaphragm presumably due to 
phrenic nerve palsy secondary to dissection with 
electrocoagulation for hemostasis around the hilar lymph 
node.

Chest X-ray in March 2000 showed persistent marked elevation 
of the left hemidiaphragm consistent with phrenic nerve 
injury.  VA examination in October 2004 diagnosed phrenic 
nerve interruption with hemidiaphragm paralysis.  This was 
attributed to the May 1978 surgery.

Air Force reserve records show the veteran had periods of 
ACDUTRA from April 22, 1978, to April 26, 1978, and a period 
of inactive duty from May 20 to May 21, 1978.

The veteran has provided credible testimony before the 
undersigned that he was directed during a period of ACDUTRA 
to have surgery; that he had the surgery within two weeks of 
the end of that period of ACDUTRA; that the procedure was 
performed in an Army hospital; that the veteran did not pay 
for the surgery; and that he was directed that if he did not 
consent to the procedure he would be unable to remain in the 
Air Force Reserve.  The record does not contain any evidence 
contradicting any of these points.  

Affording the veteran the benefit of the doubt, the Board 
finds that the veteran suffered injury during a period of 
ACDUTRA and that service connection for phrenic nerve 
interruption with hemidiaphragm paralysis is warranted.  
Gilbert, 1 Vet. App. at 49. 





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral foot disorder, claimed as 
fallen arches, is denied.

Service connection for left phrenic nerve interruption with 
left hemidiaphragm paralysis is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


